DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on July 19, 2022. The application contains claims 1-20: 
Claims 1, 4, 9, 12, 16, and 18 are amended
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1, 4, 9, 12, 16, and 18 has been entered.

Response to Arguments
Applicant's arguments and amendments filed on 1, 4, 9, 12, 16, and 18 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed with new prior art and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities: 
Claim 9: the following underlined element is not properly marked as amendment.
“perform, by the processor, a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.” 
Claim 16: the following underlined element is not properly marked as amendment.
“perform a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanduri et al. (US 20110252012 A1), in view of Ryger et al. (US 20150310115 A1), and in further view of Huentelman et al. (US 7653622 B2).

With regard to claim 1,
Kanduri teaches
a method for ranking relevance of documents (Abstract; claim 1: claims a method) comprising; 
using a set of queries, searching a corpus of documents for a set of candidate documents with information relevant to the set of queries, wherein the set of queries comprise keywords (Fig. 3A, block 302, 304, 306; [0043]-[0046]: execute a set of queries on an Internet search engine to develop a corresponding result set for each query in the set of queries, wherein result sets for the set of queries contain “a corpus of documents”. [0033]-[0035]; [0038]: queries comprise phrase, word, or keywords, for example, a query like ‘Lord of the Dance’); 
ranking the set of candidate documents by a deep learning processing system (Fig. 3A, block 306; [0046]; [0043]: rank each result set by a relative ranker of the machine learning categorization tool);
responsive to user input relating to selections via a user interface for user preferences, revising the ranked set of candidate documents to produce a revised ranked set of candidate documents (Fig. 3A, block 308, 310, 312, 314; [0047]-[0050]: subjective ratings by human judges produce a revised ranked set of documents. [0024]; [0047]: a user may enter commands and information into the computer through input devices teaches “a user interface” because all computer input devices interact with the computer via a user interface; subjective ratings of human judges correspond to “user preferences”); 
using the revised ranked set of candidate documents to retrain the deep learning processing system including feeding back adjudication from the user input for improvement of performance of the deep learning processing system for a next iteration of processing by rejecting a majority of the set of candidate documents ([0003]-[0004]: subjective ratings of human judges provide a knowledge base for programming a machine learning categorization tool that can then capture the human-generated results for application to new queries, wherein new queries teaches “a next iteration of processing”. [0046]; [0053]: selecting 100 out of 250 documents from each corresponding result set teaches "rejecting a majority of the set of candidate documents". The fact that only a small portion of candidate documents are fed back to the machine learning system will result in "improvement of performance of the deep learning processing system"); and
performing a categorization of the set of candidate documents by the retrained deep learning processing system (Fig. 3B, block 362, 364; [0056]-[0057]; Fig. 5; [0061]: display the documents to the user including presenting a list of categories).
Kanduri does not explicitly teach
wherein the ranking comprises: 
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text; 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used; and
assigning a ranking score to the document by aggregating the at least one local relevance;
performing a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Ryger teaches
wherein the ranking comprises: 
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text ([0026]: a search term appears once in the title, twice in the abstract, five times in the detailed description and once in the claims in a second document, wherein title, abstract, detailed description, and claims are examples of identified relevant locations of the keywords in a text of the document); 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used ([0026]: where the keyword appears, e.g., title, abstract, etc., correspond to “context”, and term-occurrence count in each context, for example, twice in the abstract, corresponds to “local relevance”); and 
assigning a ranking score to the document by aggregating the at least one local relevance ([0026]: assign a relevance score to a document by multiplication of the aggregate term-occurrence count across all fields by the square of the number of fields which have occurrences of the term);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri to incorporate the teachings of Ryger to identify relevant locations in a text of the document by searching the keywords in the text, determine at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used, and assign a ranking score to the document by aggregating the at least one local relevance. Doing so would overcome the shortcomings of prior systems that fail to intuit relevance or to distinguish the relative significance of search-term occurrences based on where the terms are found in the responsive document, e.g., in a particular field or section of the document and afford the benefit in recognizing and automatically exploiting the known correlation between the degree of relevance of a document and the fields or sections of a document in which terms occur as taught by Ryger ([0025]).
Kanduri and Ryger do not teach
performing a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Huentelman teaches
performing a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document (Fig. 6; Col. 4, lines 15-34: display a list of three suggested categories 602 for file title 606 on the user interface shown in Fig. 6. Fig. 8; Col. 8, lines 8-20, 53-67; Col. 9, lines 1-6: rank the content categories in order of relevance and returns the top, present the resulting content categories to the user for consideration, and a user selection of the category via a user interface, store the content resource under the proposed content category in the content database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger to incorporate the teachings of Huentelman to perform a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document. Doing so would afford a user the ability to select the category into which the content resource is stored in the database and associate each content resource within the proper categories and subcategories to facilitate identifying content resources of interest to the user as taught by Huentelman (Background; Col. 2, lines 34-43).

With regard to claim 3,
	As discussed in claim 1, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the method of claim 1, further comprising:
updating the set of queries based on a periodic schedule ([0062]: that ongoing efforts have seen over 10,000 sample queries used in training to refine the machine learning categorization tool indicates updating the sample queries from time to time, which reads on a periodic schedule); and
Ryger further teaches
expanding the set of queries by utilizing a dictionary to find additional keywords that match some of the keywords, wherein the expanded set of queries includes the additional keywords (Fig. 3, step 304, 305: expand a search by amplifying search terms using a combination of entered search terms and suggested search terms to generate a modified search; [0020]: utilizing a dictionary, a thesauri, and WordNet to find equivalent terms).

With regard to claim 6,
	As discussed in claim 1, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the method of claim 1, further comprising: 
responsive to user input, selecting one of the set of queries; and
displaying, using a user interface, categorized documents which satisfy the selected query (Fig. 5; [0061]: search result for a query of Xbox 360 that is categorized under categories 508, 510, and 512, etc. ).

With regard to claim 7,
	As discussed in claim 6, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the method of claim 6, wherein performing the categorization of the set of candidate documents by the retrained deep learning processing system comprises ranking categorizations based on prediction for most likely categorizations ([0057]: order categories based on the average of the absolute relevance ranking for each document in a particular category).

With regard to claim 8,
	As discussed in claim 1, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the method of claim 1, wherein the method is repeated on a periodic basis, such that the deep learning processing system is continually retrained ([0062]: ongoing efforts have seen over 10,000 sample queries used in training with hundreds of thousands of documents being rated and used to refine the machine learning categorization tool).

With regard to claim 9,
Kanduri teaches
a computer program product for ranking relevance of documents (Abstract), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Fig. 1, processor 120) to cause the processor to: 
using a set of queries, search, by the processor, a corpus of documents for a set of candidate documents with information relevant to the set of queries, wherein the set of queries comprise keywords (Fig. 3A, block 302, 304, 306; [0043]-[0046]: execute a set of queries on an Internet search engine to develop a corresponding result set for each query in the set of queries, wherein result sets for the set of queries contain “a corpus of documents”. [0033]-[0035]; [0038]: queries comprise phrase, word, or keywords, for example, a query like ‘Lord of the Dance’). 
rank, by the processor, the set of candidate documents by a deep learning processing system (Fig. 3A, block 306; [0046]; [0043]: rank each result set by a relative ranker of the machine learning categorization tool);
responsive to user input relating to selections via a user interface for user preferences, revise, by the processor, the ranked set of candidate documents to produce a revised ranked set of candidate documents (Fig. 3A, block 308, 310, 312, 314; [0047]-[0050]: subjective ratings by human judges produce a revised ranked set of documents. [0024]; [0047]: a user may enter commands and information into the computer through input devices teaches “a user interface” because all computer input devices interact with the computer via a user interface; subjective ratings of human judges correspond to “user preferences”); 
using the revised ranked set of candidate documents, retrain, by the processor, the deep learning processing system including feeding back adjudication from the user input for improvement of performance of the deep learning processing system for a next iteration of processing by rejecting a majority of the set of candidate documents ([0003]-[0004]: subjective ratings of human judges provide a knowledge base for programming a machine learning categorization tool that can then capture the human-generated results for application to new queries, wherein new queries teaches “a next iteration of processing”. [0046]; [0053]: selecting 100 out of 250 documents from each corresponding result set teaches "rejecting a majority of the set of candidate documents". The fact that only a small portion of candidate documents are fed back to the machine learning system will result in "improvement of performance of the deep learning processing system"); and 
perform, by the processor, a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface (Fig. 3B, block 362, 364; [0056]-[0057]; Fig. 5; [0061]: display the documents to the user including presenting a list of categories, wherein user selecting any one of features 514 in Fig. 5 reads on “further user input from the user interface”).
Kanduri does not explicitly teach
wherein the ranking comprises: 
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text; 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used; and 
assigning a ranking score to the document by aggregating the at least one local relevance;
perform, by the processor, a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Ryger teaches
wherein the ranking comprises: 
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text ([0026]: a search term appears once in the title, twice in the abstract, five times in the detailed description and once in the claims in a second document, wherein title, abstract, detailed description, and claims are examples of identified relevant locations of the keywords in a text of the document); 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used ([0026]: where the keyword appears, e.g., title, abstract, etc., correspond to “context”, and term-occurrence count in each context, for example, twice in the abstract, corresponds to “local relevance”); and 
assigning a ranking score to the document by aggregating the at least one local relevance ([0026]: assign a relevance score to a document by multiplication of the aggregate term-occurrence count across all fields by the square of the number of fields which have occurrences of the term);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri to incorporate the teachings of Ryger to identify relevant locations in a text of the document by searching the keywords in the text, determine at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used, and assign a ranking score to the document by aggregating the at least one local relevance. Doing so would overcome the shortcomings of prior systems that fail to intuit relevance or to distinguish the relative significance of search-term occurrences based on where the terms are found in the responsive document, e.g., in a particular field or section of the document and afford the benefit in recognizing and automatically exploiting the known correlation between the degree of relevance of a document and the fields or sections of a document in which terms occur as taught by Ryger ([0025]).
Kanduri and Ryger do not teach
perform, by the processor, a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Huentelman teaches
perform, by the processor, a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document (Fig. 6; Col. 4, lines 15-34: display a list of three suggested categories 602 for file title 606 on the user interface shown in Fig. 6. Fig. 8; Col. 8, lines 8-20, 53-67; Col. 9, lines 1-6: rank the content categories in order of relevance and returns the top, present the resulting content categories to the user for consideration, and a user selection of the category via a user interface, store the content resource under the proposed content category in the content database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger to incorporate the teachings of Huentelman to perform a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document. Doing so would afford a user the ability to select the category into which the content resource is stored in the database and associate each content resource within the proper categories and subcategories to facilitate identifying content resources of interest to the user as taught by Huentelman (Background; Col. 2, lines 34-43).

With regard to claim 11,
	As discussed in claim 9, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the computer program product of claim 9, wherein the program instructions executable by the processor further cause the processor to: 
update, by the processor, the set of queries based on a periodic schedule ([0062]: that ongoing efforts have seen over 10,000 sample queries used in training to refine the machine learning categorization tool indicates updating the sample queries from time to time, which reads on a periodic schedule); and 
Ryger further teaches
expand, by the processor, the set of queries by utilizing a dictionary to find additional keywords that match some of the keywords, wherein the expanded set of queries includes the additional keywords (Fig. 3, step 304, 305: expand a search by amplifying search terms using a combination of entered search terms and suggested search terms to generate a modified search; [0020]: utilizing a dictionary, a thesauri, and WordNet to find equivalent terms).

With regard to claim 14,
	As discussed in claim 9, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the computer program product of claim 9, wherein: 
the program instructions executable by the processor further cause the processor to: 
responsive to user input, select, by the processor, one of the set of queries; and 
using a user interface, display, by the processor, categorized documents which satisfy the selected query (Fig. 5; [0061]: search result for a query of Xbox 360 that is categorized under categories 508, 510, and 512, etc.); and 
performing the categorization of the set of candidate documents by the retrained deep learning processing system comprises ranking categorizations based on prediction for most likely categorizations ([0057]: order categories based on the average of the absolute relevance ranking for each document in a particular category).

With regard to claim 15,
	As discussed in claim 9, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the computer program product of claim 9, wherein the program instructions are repeated on a periodic basis, such that the deep learning processing system is continually retrained ([0062]: ongoing efforts have seen over 10,000 sample queries used in training with hundreds of thousands of documents being rated and used to refine the machine learning categorization tool).

With regard to claim 16,
Kanduri teaches
an apparatus (Abstract) comprising:
a memory (Fig. 1, system memory 130) configured to store instructions; and 
a processor (Fig. 1, processor 120) configured to execute the instructions to:
using a set of queries, search a corpus of documents for a set of candidate documents with information relevant to the set of queries, wherein the set of queries comprise keyword (Fig. 3A, block 302, 304, 306; [0043]-[0046]: execute a set of queries on an Internet search engine to develop a corresponding result set for each query in the set of queries, wherein result sets for the set of queries contain “a corpus of documents”. [0033]-[0035]; [0038]: queries comprise phrase, word, or keywords, for example, a query like ‘Lord of the Dance’);
rank the set of candidate documents by a deep learning processing system (Fig. 3A, block 306; [0046]; [0043]: rank each result set by a relative ranker of the machine learning categorization tool);
responsive to user input relating to selections via a user interface for user preferences, revise the ranked set of candidate documents to produce a revised ranked set of candidate documents (Fig. 3A, block 308, 310, 312, 314; [0047]-[0050]: subjective ratings by human judges produce a revised ranked set of documents. [0024]; [0047]: a user may enter commands and information into the computer through input devices teaches “a user interface” because all computer input devices interact with the computer via a user interface; subjective ratings of human judges correspond to “user preferences”); 
using the revised ranked set of candidate documents, retrain the deep learning processing system including feeding back adjudication from the user input for improvement of performance of the deep learning processing system for a next iteration of processing by rejecting a majority of the set of candidate documents ([0003]-[0004]: subjective ratings of human judges provide a knowledge base for programming a machine learning categorization tool that can then capture the human-generated results for application to new queries, wherein new queries teaches “a next iteration of processing”. [0046]; [0053]: selecting 100 out of 250 documents from each corresponding result set teaches "rejecting a majority of the set of candidate documents". The fact that only a small portion of candidate documents are fed back to the machine learning system will result in "improvement of performance of the deep learning processing system"); and
perform a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface (Fig. 3B, block 362, 364; [0056]-[0057]; Fig. 5; [0061]: display the documents to the user including presenting a list of categories, wherein user selecting any one of features 514 in Fig. 5 reads on “further user input from the user interface”).
Kanduri does not explicitly teach
wherein the ranking comprises:
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text; 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used; and 
assigning a ranking score to the document by aggregating the at least one local relevance;
perform a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Ryger teaches
wherein the ranking comprises: 
for each document of the set of candidate documents: 
identifying relevant locations in a text of the document by searching the keywords in the text ([0026]: a search term appears once in the title, twice in the abstract, five times in the detailed description and once in the claims in a second document, wherein title, abstract, detailed description, and claims are examples of identified relevant locations of the keywords in a text of the document); 
determining at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used ([0026]: where the keyword appears, e.g., title, abstract, etc., correspond to “context”, and term-occurrence count in each context, for example, twice in the abstract, corresponds to “local relevance”); and 
assigning a ranking score to the document by aggregating the at least one local relevance ([0026]: assign a relevance score to a document by multiplication of the aggregate term-occurrence count across all fields by the square of the number of fields which have occurrences of the term);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri to incorporate the teachings of Ryger to identify relevant locations in a text of the document by searching the keywords in the text, determine at least one local relevance of at least one keyword of the keywords by capturing at least one context where the at least one keyword is used, and assign a ranking score to the document by aggregating the at least one local relevance. Doing so would overcome the shortcomings of prior systems that fail to intuit relevance or to distinguish the relative significance of search-term occurrences based on where the terms are found in the responsive document, e.g., in a particular field or section of the document and afford the benefit in recognizing and automatically exploiting the known correlation between the degree of relevance of a document and the fields or sections of a document in which terms occur as taught by Ryger ([0025]).
Kanduri and Ryger do not teach
perform a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document.
Huentelman teaches
perform a categorization of the set of candidate documents by the retrained deep learning processing system using further user input from the user interface, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document (Fig. 6; Col. 4, lines 15-34: display a list of three suggested categories 602 for file title 606 on the user interface shown in Fig. 6. Fig. 8; Col. 8, lines 8-20, 53-67; Col. 9, lines 1-6: rank the content categories in order of relevance and returns the top, present the resulting content categories to the user for consideration, and a user selection of the category via a user interface, store the content resource under the proposed content category in the content database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger to incorporate the teachings of Huentelman to perform a categorization of the set of candidate documents by the retrained deep learning processing system, wherein the categorization comprises providing a ranked list of different categories that are most likely for a candidate document via the user interface, and assigning at least one of the different categories selected using further user input from the user interface to the candidate document. Doing so would afford a user the ability to select the category into which the content resource is stored in the database and associate each content resource within the proper categories and subcategories to facilitate identifying content resources of interest to the user as taught by Huentelman (Background; Col. 2, lines 34-43).

With regard to claim 20,
	As discussed in claim 16, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the apparatus of claim 16, wherein the processor is further configured to execute the instructions to: 
repeat the execution of instructions on a periodic basis, such that the deep learning processing system is continually retrained ([0062]: ongoing efforts have seen over 10,000 sample queries used in training with hundreds of thousands of documents being rated and used to refine the machine learning categorization tool).

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanduri et al. (US 20110252012 A1), in view of Ryger et al. (US 20150310115 A1) and Huentelman et al. (US 7653622 B2), and in further view of Powers et al. (US 20200175076 A1).

With regard to claim 2,
	As discussed in claim 1, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri and Ryger and Huentelman do not teach
the method of claim 1, wherein the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement.
Powers teaches
the method of claim 1, wherein the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement (Fig. 3; [0053]-[0054]: selectively narrow the collection of documents to a subset of documents and generate a refined query based on the subset of documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Powers to reject a portion of candidate documents for automatic query refinement. Doing so would utilize fewer processing resources than other models in generating a refined query and/or analyzing content of select documents so as to identify content more relevant to users’ queries as taught by Powers ([0053]; [0003]).

With regard to claim 10,
	As discussed in claim 9, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri and Ryger and Huentelman do not teach
the computer program product of claim 9, wherein the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement.
Powers teaches
the computer program product of claim 9, wherein the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement (Fig. 3; [0053]-[0054]: selectively narrow the collection of documents to a subset of documents and generate a refined query based on the subset of documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Powers to reject a portion of candidate documents for automatic query refinement. Doing so would utilize fewer processing resources than other models in generating a refined query and/or analyzing content of select documents so as to identify content more relevant to users’ queries as taught by Powers ([0053]; [0003]).

With regard to claim 17,
	As discussed in claim 16, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the apparatus of claim 16, wherein: 
the processor is further configured to execute the instructions to: 
update the set of queries based on a periodic schedule ([0062]: that ongoing efforts have seen over 10,000 sample queries used in training to refine the machine learning categorization tool indicates updating the sample queries from time to time, which reads on a periodic schedule); and 
Ryger further teaches
expand the set of queries by utilizing a dictionary to find additional keywords that match some of the keywords, wherein the expanded set of queries includes the additional keywords (Fig. 3, step 304, 305: expand a search by amplifying search terms using a combination of entered search terms and suggested search terms to generate a modified search; [0020]: utilizing a dictionary, a thesauri, and WordNet to find equivalent terms); 
Kanduri and Ryger and Huentelman do not teach
the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement.
Powers teaches
the deep learning processing system finds documents to reject for determining candidate documents for automatic query refinement (Fig. 3; [0053]-[0054]: selectively narrow the collection of documents to a subset of documents and generate a refined query based on the subset of documents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Powers to reject a portion of candidate documents for automatic query refinement. Doing so would utilize fewer processing resources than other models in generating a refined query and/or analyzing content of select documents so as to identify content more relevant to users’ queries as taught by Powers ([0053]; [0003]).

Claims 4, 5, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanduri et al. (US 20110252012 A1), in view of Ryger et al. (US 20150310115 A1) and Huentelman et al. (US 7653622 B2), and in further view of Sandler et al. (US 8214361 B1).

With regard to claim 4,
As discussed in claim 1, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the user defined categories are displayed in the ranked list, and background for candidate documents are displayed with the ranked list ([0030]; [0057]: present categories in order. Fig. 5; [0061]: respective descriptions and pictures of documents 502, 504, 506 in Fig. 5 correspond to "background for candidate documents").
Kanduri and Ryger and Huentelman do not explicitly teach
the method of claim 1, wherein the categorization is based according to a set of user defined categories.
Sandler teaches
the method of claim 1, wherein the categorization is based according to a set of user defined categories (Col. 7, lines 17-38: user-defined categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Sandler to categorize search results based on a set of user defined categories. Doing so would not only display search results in a personalized format but also save a user time in locating the information he or she is looking for as search results that do not fit in the user-defined categories will be excluded.

With regard to claim 5,
As discussed in claim 4, Kanduri and Ryger and Huentelman and Sandler teach all the limitations therein.
Sandler further teaches
the method of claim 4, further comprising: 
responsive to user input, revising the set of user defined categories (Col. 7, lines 17-38: modify user-defined categories), wherein selection of a particular one of the candidate documents results in display of likely categories for the particular one of the candidate documents (Fig. 4; Col. 9, lines 35-56: Site A has been tagged as being associated with Categories 1, 3, and 5).

With regard to claim 12,
As discussed in claim 9, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the user defined categories are displayed in the ranked list, and background for candidate documents are displayed with the ranked list ([0030]; [0057]: present categories in order. Fig. 5; [0061]: respective descriptions and pictures of documents 502, 504, 506 in Fig. 5 correspond to "background for candidate documents").
Kanduri and Ryger and Huentelman do not explicitly teach
the computer program product of claim 9, wherein the categorization is based according to a set of user defined categories.
Sandler teaches
the computer program product of claim 9, wherein the categorization is based according to a set of user defined categories (Col. 7, lines 17-38: user-defined categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Sandler to categorize search results based on a set of user defined categories. Doing so would not only display search results in a personalized format but also save a user time in locating the information he or she is looking for as search results that do not fit in the user-defined categories will be excluded.

With regard to claim 13,
As discussed in claim 12, Kanduri and Ryger and Huentelman and Sandler teach all the limitations therein.
Sandler further teaches
the computer program product of claim 12, wherein the program instructions executable by the processor further cause the processor to: 
responsive to user input, revise, by the processor, the set of user defined categories  (Col. 7, lines 17-38: modify user-defined categories) wherein selection of a particular one of the candidate documents results in display of likely categories for the particular one of the candidate documents  (Fig. 4; Col. 9, lines 35-56: Site A has been tagged as being associated with Categories 1, 3, and 5).

With regard to claim 18,
As discussed in claim 16, Kanduri and Ryger and Huentelman teach all the limitations therein.
Kanduri further teaches
the user defined categories are displayed in the ranked list, and background for candidate documents are displayed with the ranked list ([0030]; [0057]: present categories in order. Fig. 5; [0061]: respective descriptions and pictures of documents 502, 504, 506 in Fig. 5 correspond to "background for candidate documents").
Kanduri and Ryger and Huentelman do not explicitly teach
the apparatus of claim 16, wherein the categorization is based according to a set of user defined categories.
Sandler teaches
the apparatus of claim 16, wherein the categorization is based according to a set of user defined categories (Col. 7, lines 17-38: user-defined categories).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanduri and Ryger and Huentelman to incorporate the teachings of Sandler to categorize search results based on a set of user defined categories. Doing so would not only display search results in a personalized format but also save a user time in locating the information he or she is looking for as search results that do not fit in the user-defined categories will be excluded.

With regard to claim 19,
As discussed in claim 18, Kanduri and Ryger and Huentelman and Sandler teach all the limitations therein.
Kanduri further teaches
the apparatus of claim 18, wherein: 
the processor is further configured to execute the instructions to: 
responsive to user input, revise the set of user defined categories (Fig. 3; [0041]-[0045]: user can define one or more new categories); 
responsive to user input, select one of the set of queries; and 
using a user interface, display categorized documents which satisfy the selected query (Fig. 5; [0061]: search result for a query of Xbox 360 that is categorized under categories 508, 510, and 512, etc.); 
performing the categorization of the set of candidate documents by the retrained deep learning processing system comprises ranking categorizations based on prediction for most likely categorizations ([0057]: order categories based on the average of the absolute relevance ranking for each document in a particular category); and
Sandler further teaches
selection of a particular one of the candidate documents results in display of likely categories for the particular one of the candidate documents (Fig. 4; Col. 9, lines 35-56: Site A has been tagged as being associated with Categories 1, 3, and 5).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168